                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        RUBEN C. GUZMAN,                                  Case No. 18-cv-06694-SVK
                                   5                     Plaintiff,
                                                                                              ORDER ON CROSS-MOTIONS FOR
                                   6              v.                                          SUMMARY JUDGMENT
                                   7        NANCY A. BERRYHILL,                               Re: Dkt. Nos. 21, 22
                                   8                     Defendant.

                                   9           Plaintiff appeals from the final decision of the Commissioner of Social Security denying

                                  10   his application for Supplemental Security Income (“SSI”) disability benefits. For the reasons

                                  11   discussed below, the Court remands the case for further proceedings.

                                  12   I.      BACKGROUND
Northern District of California
 United States District Court




                                  13           Plaintiff filed an application for SSI disability benefits in 2014, alleging disability

                                  14   beginning November 12, 2014. See Dkt. 16 (Administrative Record (“AR”)) 67, 218. An

                                  15   Administrative Law Judge (“ALJ”) held a hearing and issued an unfavorable decision on

                                  16   September 7, 2017. AR 25-47. The ALJ found that Plaintiff had the following severe

                                  17   impairments: degenerative disc disease, degenerative joint disease of the right shoulder,
                                       diverticulitis, hepatitis C, obesity, and major depressive disorder. AR 31. The ALJ concluded that
                                  18
                                       Plaintiff did not have an impairment or combination of impairments that met or medically equaled
                                  19
                                       one of the listed impairments. Id. The ALJ then determined that Plaintiff’s residual functional
                                  20
                                       capacity (“RFC”) limited him to light work with additional limitations. AR 33. The ALJ
                                  21
                                       concluded that Plaintiff was not disabled because, although he was unable to perform his past
                                  22
                                       relevant work as a laborer, there are jobs that exist in significant numbers in the national economy
                                  23
                                       that he can perform, such as swatch clerk, mail sorter, and bench assembler. AR 41, 42.
                                  24
                                               After the Appeals Council denied review, Plaintiff sought review in this Court. Dkt. 1
                                  25
                                       (Complaint). In accordance with Civil Local Rule 16-5, the parties filed cross-motions for
                                  26
                                       summary judgment (Dkt. 21, 22), which are now ready for decision without oral argument.
                                  27

                                  28
                                       II.    ISSUES FOR REVIEW
                                   1
                                                      1.      Did the ALJ properly evaluate the medical evidence?
                                   2
                                                      2.      Did the ALJ properly evaluate Plaintiff’s credibility?
                                   3
                                                      3.      Is the ALJ’s finding at step 5 supported by substantial evidence?
                                   4
                                       III.   STANDARD OF REVIEW
                                   5
                                              This Court is authorized to review the Commissioner’s decision to deny disability benefits,
                                   6
                                       but “a federal court’s review of Social Security determinations is quite limited.” Brown-Hunter v.
                                   7
                                       Colvin, 806 F.3d 487, 492 (9th Cir. 2015); see also 42 U.S.C. § 405(g). Federal courts “leave it to
                                   8
                                       the ALJ to determine credibility, resolve conflicts in the testimony, and resolve ambiguities in the
                                   9
                                       record.” Brown-Hunter, 806 F.3d at 492 (internal quotation marks and citation omitted).
                                  10
                                              The Commissioner’s decision will be disturbed only if it is not supported by substantial
                                  11
                                       evidence or if it is based on the application of improper legal standards. Id. at 492. “Under the
                                  12
Northern District of California




                                       substantial-evidence standard, a court looks to an existing administrative record and asks whether
 United States District Court




                                  13
                                       it contains sufficient evidence to support the agency’s factual determinations,” and this threshold
                                  14
                                       is “not high.” Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154 (2019) (internal quotation
                                  15
                                       marks, citation, and alteration omitted); see also Rounds v. Comm’r of Soc. Sec. Admin., 807 F.3d
                                  16
                                       996, 1002 (9th Cir. 2015) (“Substantial evidence” means more than a mere scintilla but less than a
                                  17
                                       preponderance; it is “such relevant evidence as a reasonable mind might accept as adequate to
                                  18
                                       support a conclusion”) (internal quotation marks and citations omitted). The Court “must
                                  19
                                       consider the evidence as a whole, weighing both the evidence that supports and the evidence that
                                  20
                                       detracts from the Commissioner’s conclusion.” Rounds, 807 F.3d at 1002 (internal quotation
                                  21
                                       marks and citation omitted). Where the evidence is susceptible to more than one rational
                                  22
                                       interpretation, the Court must uphold the ALJ’s findings if supported by inferences reasonably
                                  23
                                       drawn from the record. Id.
                                  24
                                              Even if the ALJ commits legal error, the ALJ’s decision will be upheld if the error is
                                  25
                                       harmless. Brown-Hunter, 806 F.3d at 492. But “[a] reviewing court may not make independent
                                  26
                                       findings based on the evidence before the ALJ to conclude that the ALJ’s error was harmless” and
                                  27
                                       is instead “constrained to review the reasons the ALJ asserts.” Id. (internal quotation marks and
                                  28
                                                                                         2
                                   1   citation omitted).

                                   2   IV.    DISCUSSION
                                   3          A.      Issue One: Evaluation of Medical Evidence
                                   4          Plaintiff challenges the ALJ’s weighing of the medical evidence, specifically the medical

                                   5   opinions of examining physician Elizabeth Whelchel, Ph.D. and treating psychiatrist Nang Du,

                                   6   M.D. In social security disability cases, “[t]he ALJ must consider all medical opinion evidence.”

                                   7   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Generally, the opinion of a treating

                                   8   physician is entitled to more weight than the opinion of an examining physician, and more weight

                                   9   is given to the opinion of an examining physician than a non-examining physician. Ghanim v.

                                  10   Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014). Where a treating physician’s opinion is “well-

                                  11   supported by medically acceptable clinical and laboratory diagnostic techniques and is not

                                  12   inconsistent with the other substantial evidence” in the record, it must be given controlling weight.
Northern District of California
 United States District Court




                                  13   20 C.F.R. § 404.1527(c)(2). The ALJ must provide clear and convincing reasons, supported by

                                  14   substantial evidence, for rejecting the uncontradicted opinion of treating physicians. Ghanim, 763

                                  15   F.3d at 1160; see also Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (holding that ALJ

                                  16   can reject uncontradicted treating physician’s opinion “by setting out a detailed and thorough

                                  17   summary of the facts and conflicting medical evidence, stating his own interpretation thereof, and

                                  18   making findings”) (internal quotation marks and citation omitted). Where contradicted, the

                                  19   opinion of treating physicians may be rejected only for “specific and legitimate reasons that are

                                  20   supported by substantial evidence.” Ghanim, 763 F.3d at 1160.

                                  21                  1.      Dr. Whelchel
                                  22          The ALJ stated that he gave the opinion of examining physician Dr, Whelchel “full

                                  23   weight.” AR 39. The ALJ explained that Dr. Whelchel’s opinion was “consistent with the

                                  24   medical record.” Id. However, Plaintiff argues that the ALJ erred because “the ALJ’s RFC

                                  25   finding did not accurately capture all of the moderate limitations Dr. Whelchel assessed.” Dkt. 21

                                  26   at 8. In other words, according to Plaintiff, “the ALJ erred in failing properly to translate all of the

                                  27   limitations Dr. Whelchel assessed into concrete restrictions in the RFC finding.” Id. at 9. An

                                  28   argument such as Plaintiff’s “could be framed either as a failure to provide sufficient reasons for
                                                                                          3
                                   1   rejecting part of an examining physician’s opinion or as a failure to incorporate all relevant

                                   2   limitations into the RFC.” Panziera v. Berryhill, No. 17-cv-02719-LHK, 2018 WL 278623, at *19

                                   3   (N.D. Cal. Jan. 3, 2018).

                                   4          Insofar as medical opinions relate to a claimant’s RFC, an ALJ’s RFC “that fails to take

                                   5   into account a claimant’s limitations is defective.” Valentine v. Comm’r Soc. Sec. Admin., 574

                                   6   F.3d 685, 690 (9th Cir. 1990). The Ninth Circuit has held that “an ALJ’s assessment of a claimant

                                   7   adequately captures restrictions related to concentration, persistence, or pace where the assessment

                                   8   is consistent with restrictions identified in the medical testimony.” See Stubbs-Danielson v.

                                   9   Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). However, “the Ninth Circuit and district courts in

                                  10   the Ninth Circuit have held that Stubbs-Danielson does not control in cases where the limitations

                                  11   relate to functional areas other than concentration, persistence, and pace, such as social

                                  12   functioning and attendance.” Panziera, 2018 WL 278623, at *20.
Northern District of California
 United States District Court




                                  13          Consistent with these principles, courts in this District have found error where the ALJ’s

                                  14   RFC determination does not address all areas of functional limitation identified by a medical

                                  15   source. For example, in Panziera, medical providers opined that the claimant had physical

                                  16   limitations in her ability to lift/carry and stand/walk; limitations in maintaining concentration,

                                  17   persistence, or pace; epilepsy-related limitations that required her to avoid odors, extremes of

                                  18   temperature, stress, and magnetic devices; and social- and attendance-related limitations. 2018

                                  19   WL 278623, at *19, *21. A court in this District held that although the ALJ did not err in

                                  20   accounting for the physical and concentration/persistence/pace limitations, the ALJ erred in

                                  21   addressing the epilepsy-based limitations “either because the ALJ failed to offer a specific,

                                  22   legitimate reason supported by substantial evidence for rejecting these limitations or because the

                                  23   ALJ assigned an RFC that did not include these limitations.” Id. at *19. In addition, the ALJ

                                  24   erred by not accounting for the social- and attendance-related limitations in the RFC. Id. at *21.

                                  25   Similarly, in De Bruin v. Saul, a court in this District found error where the ALJ’s RFC

                                  26   determination failed to adequately address, without any explanation, a medical opinion that the

                                  27   plaintiff would have difficulty in keeping a regular work schedule without interruptions from

                                  28   psychiatric symptoms. 18-cv-03802-VKD, 2019 WL 4751890, at *10 (N.D. Cal. Sep. 30, 2019).
                                                                                          4
                                   1          Here, by contrast with Panziera and De Bruin, the ALJ’s RFC determination addressed

                                   2   every category of limitation identified by Dr. Whelchel. Compare AR 600 (Whelchel opinion)

                                   3   with AR 33 (RFC determination). Dr. Whelchel opined that Plaintiff can manage simple and

                                   4   complex instructions (AR 600), and the ALJ found that Plaintiff is capable of simple, repetitive

                                   5   tasks and complex and detailed tasks (AR 33). Dr. Whelchel opined that Plaintiff has moderate

                                   6   restrictions in concentration/persistence/pace; in his ability to interact with co-workers and the

                                   7   public; and in his need for supervision. AR 600. The ALJ found that Plaintiff can maintain

                                   8   attention for two hours at a time, can occasionally interact with others, needs supervisors to

                                   9   remind him of work duties at least once every three months, and cannot perform work requiring

                                  10   high production roles, sch as those paid by the piece. AR 33. Dr. Whelchel opined that Plaintiff

                                  11   has moderate limitations in his ability to maintain regular attendance (AR 600), and the ALJ found

                                  12   that he is likely to miss work one day every three months (AR33). The ALJ supported his RFC
Northern District of California
 United States District Court




                                  13   findings with an extensive discussion of the medical record and evidence of Plaintiff’s ability to

                                  14   perform basic daily activities. See AR 33-41.

                                  15          Plaintiff challenges the ALJ’s approach to the RFC determination, arguing that “the ALJ’s

                                  16   translations of [moderate] limitations are not equivalent from category to category,” e.g., “[i]f a

                                  17   moderate limitations in social interaction means that Guzman can interact with each category of

                                  18   person only on an occasional basis (up to 1/3 of the work day), then it would be reasonable to infer

                                  19   that a moderate limitation in maintaining regular attendance and performing work activities on a

                                  20   consistent basis would mean that Guzman could do those things only on an occasional basis (up to

                                  21   1/3 of the work day) as well.” Dkt. 21 at 8. Plaintiff cites no legal support for the proposition that

                                  22   the ALJ must translate medical findings into RFC limitations in such a formulaic way.

                                  23          Plaintiff has failed to demonstrate that the restrictions imposed by the ALJ failed to capture

                                  24   the restrictions found by Dr. Whelchel. The Court concludes that the ALJ’s RFC determination

                                  25   adequately takes into account Dr. Whelchel’s findings, to which he gave “great weight.”

                                  26                  2.      Dr. Du
                                  27          Plaintiff also challenges the ALJ’s decision to give “little weight” to the opinion of his

                                  28   treating psychiatrist, Dr. Du. Dr. Du, who first saw Plaintiff on April 9, 2014, completed a
                                                                                         5
                                   1   medical source questionnaire on August 11, 2015 opining that Plaintiff had experienced various

                                   2   limitations identified in the questionnaire since his brother died in 2011. AR 621. The ALJ

                                   3   offered two reasons for discounting Dr. Du’s opinion: (1) “Dr. Du’s opinion as to when described

                                   4   limitations first applied is based on claimant’s history, with no indication that Dr. Du

                                   5   independently reviewed medical psychological records prior to April 2014”; and (2) the form

                                   6   Dr. Du used for his report described “moderate” symptoms as impairing effective performance of

                                   7   tasks between 11 to 20 percent of an eight-hour workday, which was a “misleading” definition

                                   8   because “such a limitation would preclude all work and therefore marked rather than moderate

                                   9   (sic)”. AR 41.

                                  10           The first reason offered by the ALJ does not justify his decision to discount Dr. Du’s

                                  11   opinion under the facts of this case. The ALJ inferred that Dr. Du’s opinion that Plaintiff’s

                                  12   limitations began in 2011 was based on Plaintiff’s history. An ALJ may properly discount a
Northern District of California
 United States District Court




                                  13   doctor’s assessment that is based on the claimant’s own accounts of his symptoms and limitations.

                                  14   See Flaten v. Sec’y of Health and Human Servs., 44 F.3d 1453, 1463-1464 (9th Cir. 1995).

                                  15   However, Dr. Du, as well as other practitioners at San Mateo County Behavioral Health and

                                  16   Recovery Services, saw Plaintiff numerous times before Dr. Du completed the medical source

                                  17   questionnaire. See AR 474-585. The ALJ fails to adequately explain why, based on this record,

                                  18   he concluded that Dr. Du’s opinion was based on Plaintiff’s own accounts of his condition, rather

                                  19   than the actual treatment of Plaintiff by Dr. Du and others in his practice. Moreover, the ALJ’s

                                  20   conclusion that Dr. Du’s opinion is deficient because of his alleged failure to review the medical

                                  21   record prior to April 2014 is not a valid reason to discount Dr. Du’s opinion. The issue to be

                                  22   decided by the ALJ in this case was not whether Dr. Du was correct that Plaintiff’s limitations

                                  23   began in 2011, but whether Plaintiff’s alleged disability began on November 12, 2014, the alleged

                                  24   onset date. AR 67. The alleged onset date was more than five months after Dr. Du began treating

                                  25   Plaintiff and nine months before Dr. Du completed his medical source questionnaire. The ALJ

                                  26   failed to adequately explain how Dr. Du’s alleged failure to review the pre-April 2014 medical

                                  27   record justified rejection of his opinion regarding Plaintiff’s symptoms as of the alleged onset

                                  28   date.
                                                                                         6
                                   1          The Court next considers whether the second reason identified by the ALJ, which

                                   2   concerned the definition of the term “moderate” in the form used by Dr. Du, is an adequate reason

                                   3   to discount Dr. Du’s opinion. AR 41. Dr. Du opined that Plaintiff had moderate and marked

                                   4   limitations in a number of areas. AR 619, 620. The form Dr. Du used defined “moderate” as

                                   5   involving “limitations that impair the effective performance of the task incrementally for a total

                                   6   between 11% to 20% of an 8-hour workday or 40-hour workweek” and defined “marked”

                                   7   limitations as those causing impairment “for a total of more than 20% of an 8-hour work day or

                                   8   40 hour workweek,” AR 619. The ALJ did not explain why these definitions were inappropriate,

                                   9   but the Court notes that the Social Security listings regarding mental disorders state that a

                                  10   “moderate” limitation means that a person’s functioning in an area is “fair” whereas a “marked”

                                  11   limitation is one that “seriously limit[s]” such functioning. App. 1 to Subpart P of Part 404, §

                                  12   12.00(F)(2).
Northern District of California
 United States District Court




                                  13          A medical source’s use of a definition of “marked” impairment that differs from that used

                                  14   by the Social Security Administration can constitute a specific and legitimate reason for rejecting

                                  15   that medical source’s opinion, at least if combined with other appropriate reasons. See Gideon v.

                                  16   Astrue, No. CV-08-296-JPH, 2010 WL 148387, at *4 (W.D. Wash. Jan. 12, 2010). However,

                                  17   Dr. Du’s use of a form containing the above-described definition of “moderate” is not by itself a

                                  18   specific and legitimate reason for rejecting his opinion under the circumstances of this case. The

                                  19   ALJ did not cite any evidence that Dr. Du was in fact misled by the definition. If the ALJ was

                                  20   uncertain as to what Dr. Du’s entries on the form meant, the ALJ had a duty to further develop the

                                  21   record. See Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996) (“If the ALJ thought he needed

                                  22   to know the basis of [physicians’] opinions in order to evaluate them, he had a duty to conduct an

                                  23   appropriate inquiry, for example, by subpoenaing the physicians or submitting further questions to

                                  24   them.”). Although the ALJ might have believed that Dr. Du’s opinion that Plaintiff had moderate

                                  25   or marked limitations, as those terms were defined in the form, was inconsistent with the medical

                                  26   record, the ALJ did not identify such inconsistencies in his discussion of Dr. Du’s opinion.

                                  27          As a result, the ALJ failed to identify specific and legitimate reasons that are supported by

                                  28   substantial evidence for discounting Dr. Du’s opinion.
                                                                                         7
                                              B.      Issue Two: Evaluation of Plaintiff’s Credibility
                                   1
                                              Plaintiff challenges the ALJ’s assessment of his credibility. Plaintiff complained of
                                   2
                                       “depression, auditory hallucinations, and high blood pressure [that] prevents him from working.”
                                   3
                                       AR 33. The ALJ found that the claimant’s medically determinable impairments could reasonably
                                   4
                                       be expected to produce his alleged symptoms, and the ALJ made no finding of malingering.
                                   5
                                       AR 34. The question is therefore whether the ALJ identified specific, clear and convincing
                                   6
                                       reasons for his conclusion that “the claimant’s statements concerning the intensity, persistence and
                                   7
                                       limiting effects of these symptoms are not entirely consistent with the medical evidence and other
                                   8
                                       evidence in the record” and that therefore “these statements have been found to affect the
                                   9
                                       claimant’s ability to work only to the extent they can reasonably be accepted as consistent with the
                                  10
                                       objective medical and other evidence.” Id.; see Ghanim, 763 F.3d at 1163 (internal quotation
                                  11
                                       marks and citation omitted).
                                  12
Northern District of California




                                              The ALJ based his credibility finding in part on an alleged inconsistency between
 United States District Court




                                  13
                                       Plaintiff’s complaints and “the medical evidence.” AR 34. As discussed above, the ALJ erred in
                                  14
                                       his evaluation of Dr. Du’s opinion, which is part of the medical evidence in this case.
                                  15
                                       Accordingly, on remand the ALJ must reevaluate Plaintiff’s credibility based on a proper
                                  16
                                       reevaluation of the medical evidence, including Dr. Du’s opinion.
                                  17
                                              C.      Issue Three: Step 5 Finding
                                  18
                                              Plaintiff argues that the ALJ erred at Step 5 of the sequential disability analysis by posing
                                  19
                                       hypotheticals to the vocational expert who testified at the hearing that “omitted [Plaintiff’s]
                                  20
                                       credible allegations and the limitations assessed by [Plaintiff’s] examining doctor, Dr. Whelchel
                                  21
                                       and treating doctor, Dr. Du.” Dkt. 21 at 15. The Commissioner may carry his burden at Step 5 of
                                  22
                                       identifying specific jobs existing in substantial numbers in the national economy that the claimant
                                  23
                                       can perform by “eliciting the testimony of a vocational expert in response to a hypothetical that
                                  24
                                       sets out all the limitations and restrictions of the claimant.” Andrews v. Shalala, 53 F.3d 1035,
                                  25
                                       1039 (9th Cir. 1995).
                                  26
                                              Plaintiff’s assertion of error with respect to Step 5 derives from his arguments addressed
                                  27
                                       above concerning the ALJ’s evaluation of the medical opinions of Drs. Whelchel and Du and his
                                  28
                                                                                         8
                                   1   evaluation of the credibility of Plaintiff’s pain and symptom complaints. Because, as also

                                   2   discussed above, the ALJ erred with respect to the evaluation of Dr. Du’s opinion, thus requiring

                                   3   reevaluation on remand of the medical evidence and Plaintiff’s credibility, on remand the ALJ

                                   4   must also consider whether the hypotheticals posed to the vocational expert need to be revised to

                                   5   correctly reflect Plaintiff’s limitations and restrictions.

                                   6   V.      DISPOSITION
                                   7           The Social Security Act permits courts to affirm, modify, or reverse the Commissioner’s

                                   8   decision “with or without remanding the case for a rehearing.” 42 U.S.C. § 405(g); see also

                                   9   Garrison v. Colvin, 759 F.3d 995, 1019 (9th Cir. 2014). “[W]here the record has been developed

                                  10   fully and further administrative proceedings would serve no useful purpose, the district court

                                  11   should remand for an immediate award of benefits.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th

                                  12   Cir. 2004). However, “[r]emand for further proceedings is appropriate where there are
Northern District of California
 United States District Court




                                  13   outstanding issues that must be resolved before a disability determination can be made, and it is

                                  14   not clear from the record that the ALJ would be required to find the claimant disabled if all the

                                  15   evidence were properly evaluated.” Luther v. Berryhill, 891 F.3d 872, 877–78 (9th Cir. 2018)

                                  16   (citations omitted).

                                  17           As discussed above, the ALJ failed to properly evaluate the medical evidence, which may

                                  18   have affected the ALJ’s weighing of the medical evidence, his evaluation of Plaintiff’s credibility,

                                  19   and his overall step 5 determination. As a result, remand for further proceedings is warranted.

                                  20   VI.     CONCLUSION
                                  21           For the foregoing reasons, the Court GRANTS Plaintiff’s motion for summary judgment,

                                  22   DENIES Defendant’s cross-motion for summary judgment, and REMANDS this case for further

                                  23   proceedings.

                                  24           SO ORDERED.

                                  25   Dated: November 26, 2019

                                  26
                                                                                                     SUSAN VAN KEULEN
                                  27                                                                 United States Magistrate Judge
                                  28
                                                                                           9
